              Case 19-18387                 Doc       Filed 09/15/20           Entered 09/15/20 14:25:14                   Desc Main
 Fill in this information to identify the case:           Document             Page 1 of 6
 Debtor 1              Katherine L. Barkei aka Katherine Grove
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Northern District     of __________
                                                           of Illinois
                                                      District

 Case number            19-18387
                        ___________________________________________




2IILFLDO)RUP 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                               AmeriHome Mortgage Company, LLC
 Name of creditor: _______________________________________                                                        10
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           5 ____
                                                         ____ 4 ____
                                                                  8 ____
                                                                      4              Must be at least 21 days after date       11/01/2020
                                                                                                                               _____________
                                                                                     of this notice


                                                                                     New total payment:                              2,596.45
                                                                                                                               $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                   1,113.62
                   Current escrow payment: $ _______________                       New escrow payment:                 1225.55
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                           page 1
            Case 19-18387                      Doc
                                                Filed 09/15/20 Entered 09/15/20 14:25:14 Desc Main
                                                     Document           Page 2 of 6
                 Katherine L. Barkei aka Katherine
Debtor 1         Grove
                 _______________________________________________________                             19-18387
                                                                              Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.
     ✔
          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 8Aaron L. Nevel
     _____________________________________________________________
     Signature
                                                                                               Date      09/15/2020
                                                                                                        ___________________




 Print:             Aaron                    L              Nevel
                    _________________________________________________________                  Title   Attorney  for Creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Law Office of Ira T. Nevel
                    _________________________________________________________



 Address            175 N. Franklin St., Ste. 201
                    _________________________________________________________
                    Number                 Street

                    Chicago                          IL      60606
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      (312) 357-1125
                    ________________________                                                          AaronN@nevellaw.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                              page 2
                 Case 19-18387          Doc      Filed&DVH1R
                                                        09/15/2019-18387
                                                                   Entered 09/15/20 14:25:14                    Desc Main
                                                     Document      Page 3 of 6
                         UNITED STATES BANKRUPTCY COURT
                                                        Certificate of Service

,KHUHE\FHUWLI\WKDWDFRS\RIWKLV1RWLFHZDVVHUYHGRQWKHSDUWLHVOLVWHGEHORZE\SRVWDJHSUHSDLG860DLO)LUVW&ODVVRUVHUYHG
HOHFWURQLFDOO\WKURXJKWKHFRXUW V(&)6\VWHPDWWKHHPDLODGGUHVVUHJLVWHUHGZLWKWKHFRXUWRQWKLV'DWH

'DWH               09/15/2020

&KDSWHU     7UXVWHH Glenn B Stearns
7UXVWHH$GGUHVV 801 Warrenville Road Suite 650 Lisle, IL 60532
7UXVWHH(PDLO


'HEWRU V&RXQVHO1DPH Ariane Holtschlag
'HEWRU V&RXQVHO$GGUHVV Law Office of William J. Factor, Ltd. 105 W. Madison, Suite 1500 Chicago, IL 60602
'HEWRU V&RXQVHO(PDLO aholtschlag@wfactorlaw.com



'HEWRU1DPH Katherine L. Barkei aka Katherine Grove
'HEWRU1DPH
'HEWRU V0DLOLQJ$GGUHVV 16249 W. Palomino Path Manhattan, IL 60442
'HEWRU(PDLO


                                                                                         Aaron L. Nevel
                                                                                     BVBBBBBBBBBBBBBBBBBBBBBBBB
Case 19-18387   Doc   Filed 09/15/20   Entered 09/15/20 14:25:14   Desc Main
                          Document     Page 4 of 6

     Case 19-18387                    Doc           Filed 09/15/20     Entered 09/15/20 14:25:14
                                                             ** CONTINUATION **
                                                                                                                                                Desc Main
                                                        Document       Page 5 of 6
     insurance for mortgages closed before July 29, 1999 are not statutory under federal law, they may be changed at any time (unless otherwise required by
     state law). To determine if you can cancel the PMI on your loan or for further information about PMI Cancellation, contact us at P.O. Box 77404, Ewing, NJ
     08628 or call 855-501-3035.

                                                                ACCOUNT HISTORY
     This section is the actual activity that occurred between 08/19 through 10/19. It represents the period of time between the last analysis statement date and
     the last analysis effective date. Over this period, an additional $0.00 was deposited into your escrow account for interest on escrow.

                                                     Actual                          Actual                     Actual
                                                     Escrow                         Escrow                     Escrow
                      Month                         Payments                     Disbursements                Description                           Balance
                                                                                                              Beginning Balance                      -$940.35
                     AUG 2019                            0.00                          4,554.30               R.E. TAX                              -5,494.65
                     SEP 2019                        1,108.41                            259.29               PMI                                   -4,645.53
                     SEP 2019                            0.00                          1,143.32               HAZARD INS                            -5,788.85
                     OCT 2019                        1,108.41                            259.29               PMI                                   -4,939.73

     The following statement of activity in your escrow account from 11/19 through 10/20 displays actual activity as it occurred in your escrow account during
     that period. Your monthly mortgage payment was $2,484.52 and $1,113.62 went into your escrow account. If you received Account Projections with a prior
     analysis, they are included again here for comparison.
                                    Payments                            Disbursements                                      Projected Escrow      Actual Escrow
     Month               Projected               Actual          Projected            Actual Description                    Account Balance Account Balance
                                                                                                  Beginning Balance                 $2,273.96          -$4,939.73
     NOV    2019         1,113.62            1,108.41 *            259.29                      * PMI                                 3,128.29           -3,831.32
     NOV    2019                                                                        259.29 * PMI                                 3,128.29           -4,090.61
     DEC    2019         1,113.62            2,213.09 *            259.29                      * PMI                                 3,982.62           -1,877.52
     DEC    2019                                                                        259.29 * PMI                                 3,982.62           -2,136.81
     JAN    2020         1,113.62            1,104.68 *            259.29                      * PMI                                 4,836.95           -1,032.13
     JAN    2020                                                                        259.29 * PMI                                 4,836.95           -1,291.42
     FEB    2020         1,113.62            1,104.68 *            259.29                      * PMI                                 5,691.28             -186.74
     FEB    2020                                                                        259.29 * PMI                                 5,691.28             -446.03
     MAR    2020         1,113.62            1,104.68 *            259.29                      * PMI                                 6,545.61              658.65
     MAR    2020                                                                        259.29 * PMI                                 6,545.61              399.36
     APR    2020         1,113.62            1,113.62              259.29                      * PMI                                 7,399.94            1,512.98
     APR    2020                                                                        259.29 * PMI                                 7,399.94            1,253.69
     MAY    2020         1,113.62            1,113.62              259.29                      * PMI                                 8,254.27            2,367.31
     MAY    2020                                                 4,554.30             4,765.91 * R.E. TAX                            3,699.97           -2,398.60
     MAY    2020                                                                        259.29 * PMI                                 3,699.97           -2,657.89
     MAY    2020                                                                         15.61 * HAZARD INS                          3,699.97           -2,673.50
     JUN    2020         1,113.62            2,227.24 *            259.29                      * PMI                                 4,554.30             -446.26
     JUN    2020                                                                        259.29 * PMI                                 4,554.30             -705.55
      JUL   2020         1,113.62            1,113.62              259.29                      * PMI                                 5,408.63              408.07
      JUL   2020                                                                        259.29 * PMI                                 5,408.63              148.78
     AUG    2020         1,113.62            5,568.10 E*           259.29                      E* PMI                                6,262.96            5,716.88
     AUG    2020                                                 4,554.30             4,765.91 * R.E. TAX                            1,708.66              950.97
     AUG    2020                                                                        259.29 * PMI                                 1,708.66              691.68
     SEP    2020         1,113.62            1,113.62 E            259.29               259.29 E PMI                                 2,562.99            1,546.01
     OCT    2020         1,113.62            1,113.62 E            259.29               259.29 E PMI                                 3,417.32            2,400.34
     OCT    2020                                                 1,143.32             1,371.64 E* HAZARD INS                         2,274.00            1,028.70

     An asterisk (*) beside an amount indicates a difference from projected activity either in the amount or the date. Please note since mortgage insurance is
     paid monthly on the annual renewal date of the premium and PMI is paid monthly for the prior month’s premium, additional asterisks report in the Account
     History for these items, if applicable. The letter "E" beside an amount indicates that the payment or disbursement has not yet occurred, but is estimated to
     occur as shown.

     Last year we anticipated that Disbursements would be made from your Escrow Account during the period equaling $13,363.40. Under Federal Law, your
     lowest monthly balance should not have exceeded $1,708.66, or 1/6th of total anticipated payments from the account, unless your loan contract or State law
     specifies a lower amount.

     Under your loan contract and State law your lowest monthly balance should not have exceeded $1,708.66.


                                                           ACCOUNT PROJECTIONS
     The following estimate of activity in your escrow account from 11/20 through 10/21 is provided for your information. All payments we anticipate receiving as
     well as disbursements we anticipate making on your behalf are included, along with the Projected Escrow Account Balance, derived by carrying forward
     your current actual escrow balance. The Required Escrow Account Balance displays the amount actually required to be on hand as specified by Federal
     law, State law and your loan documents, and may include a cushion of up to 1/6th of your Annual Disbursements. Please retain this statement for
     comparison with the actual activity in your account at the end of the next escrow account computation year.




                                                           *** CONTINUED ON NEXT PAGE ***

    Case 19-18387                   Doc           Filed 09/15/20     Entered 09/15/20 14:25:14
                                                           ** CONTINUATION **
                                                                                                                                           DescPage
                                                                                                                                                 Main
                                                                                                                                                    2 of 2
                                                      Document       Page 6 of 6
                                         Anticipated Amount                                               Projected Escrow         Required Escrow
        Month                     To Escrow           From Escrow                 Description             Account Balance          Account Balance
                                                                                  Beginning Balance               $1,028.70               $2,262.86
        NOV     2020                 1,167.91                  259.29             PMI                              1,937.32                3,171.48
        DEC     2020                 1,167.91                  259.29             PMI                              2,845.94                4,080.10
        JAN     2021                 1,167.91                  259.29             PMI                              3,754.56                4,988.72
        FEB     2021                 1,167.91                  259.29             PMI                              4,663.18                5,897.34
        MAR     2021                 1,167.91                  259.29             PMI                              5,571.80                6,805.96
        APR     2021                 1,167.91                  259.29             PMI                              6,480.42                7,714.58
        MAY     2021                 1,167.91                  259.29             PMI                              7,389.04                8,623.20
        MAY     2021                                         4,765.91             R.E. TAX                         2,623.13                3,857.29
        JUN     2021                 1,167.91                  259.29             PMI                              3,531.75                4,765.91
         JUL    2021                 1,167.91                  259.29             PMI                              4,440.37                5,674.53
        AUG     2021                 1,167.91                  259.29             PMI                              5,348.99                6,583.15
        AUG     2021                                         4,765.91             R.E. TAX                           583.08                1,817.24
        SEP     2021                 1,167.91                  259.29             PMI                              1,491.70                2,725.86
        OCT     2021                 1,167.91                  259.29             PMI                              2,400.32                3,634.48
        OCT     2021                                         1,371.64             HAZARD INS                       1,028.68                2,262.84

    Your Projected Escrow Account Balance as of 10/31/20 is $1,028.70. Your Required Beginning Escrow Balance according to this analysis should
    be $2,262.86.
    This means you have a Shortage of $691.73. Per Federal law, the shortage may be collected from you over 12 months or more unless it is less than 1
    month’s deposit. If so, we may require payment within 30 days. We will collect the shortage over 12 months.
    Once during this period, your Required Escrow Account Balance should be reduced to $1,817.24 as shown in August. This amount represents the cushion
    selected by us as allowed by your loan contract, Federal and State law.


                                                           NEW LOAN PAYMENT
    Your new payment consists of:                      Principal & Interest (P & I)                        $1,370.90
                                                       Escrow Deposit                                      $1,167.91
                                                       Escrow Shortage Amount                                 $57.64
    New Loan Payment                                   Beginning on November 1, 2020                       $2,596.45

    Important Notes:

    Automatic Draft Customers: If you’re enrolled in Automatic Drafting, any additional principal deductions you have previously authorized are not included
    in the above listed new payment amount. However, until we are otherwise advised, the authorized additional principal amount will continue to be withdrawn
    from your account.

    Adjustable Rate Mortgage Customers: If your loan has an adjustable interest rate your monthly principal and interest payment may change prior to your
    next Escrow Analysis.

    Insurance Renewal/Changing Insurance Companies : Upload proof of insurance coverage at www.MyCoverageInfo.com using

    TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED OR IS SUBJECT TO THE AUTOMATIC STAY IN A BANKRUPTCY PROCEEDING,
    THIS LOAN STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN
    ATTEMPT TO COLLECT INDEBTEDNESS AS YOUR PERSONAL OBLIGATION.

    Should you have any questions about this Escrow Analysis, please call our Customer Service Department at 855-501-3035.




